While this is a concurring opinion in the sense that I agree that the order of the court below should be reversed, I am not in accord with the view adopted by the court in reaching that conclusion.
The contract provides that "No alterations shall be made in the work except upon written order of the Architect; the amount to be paid by the Owner . . . by virtue of such alterations to be stated in said order. Should the Owner and Contractor not agree as to amount to be paid . . ., the work shall go on under the order required above, and in case of failure to agree, the determination of said amount shall be referred to arbitration, . . ." The work was to be done at the "net cost" of the labor and materials, plus a fee to the contractor of $25,000. "The amount to be paid by the owner" would necessarily, therefore, have to take into consideration the question of any addition to the contractor's charge by reason of such alterations, and that question would thus come directly within the scope of the arbitration provision. The court takes the position that by the word "alterations" the parties could not have intended such drastic changes as were here made in the original project, but contemplated only alterations in work already performed or in process of performance. I see no basis for such a construction, nor any practical reason why the parties should have desired so to limit the scope of the arbitration clause. Moreover I do not see how, as a matter of law, the court can definitively interpret the phrase "alterations in the work" in the absence of evidence which will presumably be available to show how the parties themselves construed it by their declarations and conduct during the progress of the building operation. Indeed, neither in the statement of questions involved nor in the argument did the very able counsel of appellant so much as suggest the proposition upon which the opinion of the court now proceeds. *Page 26 
It seems to me that this is clearly a case where "the making of the arbitration agreement, or the failure, neglect, or refusal to perform the same," is at issue (section 3, Act of April 25, 1927, P. L. 381). In such case the act provides that the court should proceed summarily to the trial of that issue, such trial to be by jury where, as here, a jury trial has not been waived. The decision of the court is to the effect that, even if the contract was not abandoned by the parties, there is no provision therein for arbitration governing the present controversy between them, but, in my opinion, the arbitration clause does cover that dispute, and therefore I would have the question preliminarily submitted to a jury as to whether or not that clause was expressly or impliedly abrogated, and whether, therefore, appellant was or was not justified in refusing to proceed to arbitration thereunder.
Mr. Justice MAXEY joins in this opinion.